Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 2/16/2022.
Claims 1 and 3-10 have been amended.
Claim 2 has been cancelled.
No claims have been added.
Claims 1 and 3-10 are pending.

Claim Rejections - 35 USC § 101



35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
With respect to claims 1 and 10: The claims recite a process (e.g., “a method”), which is a statutory category of invention.  However, under step 2A prong one, the claims recite an abstract idea:
(Claim 1)
creating one or more departments and one or more roles for each of the one or more departments in a system organization structure; 
setting a department supervisor role from the one or more roles in each of the one or more departments; 

selecting at least one department from the at least one candidate department, wherein the department supervisor role in the at least one selected department is configured to serve as the approval role of said approval node;
wherein each role is independent which is not a group or class, each role of the one or more roles for each of the one or more departments is configured to be related to one user only during a same period, and the user is configured to be related to one or more roles, and the user is configured to perform an approval operation via the related one or more roles.

(Claim 10)
Although it uses slightly different language in some instances, claim 10 recites a process that is identical to that recited in claim 1, including the same features and elements.

The above limitations recite a method for “managing personal behavior or relationships or interactions between people.”1  These methods fall within the “certain methods of organizing human activity” grouping of abstract ideas.2  Furthermore, examiner submits the limitations recite concepts that are capable of being performed in the human mind or by hand using pen and paper.3  Such concepts fall within the “mental processes” group of abstract ideas.4  Accordingly, the claims recite an abstract idea.
	The claims do not recite additional elements that integrate the abstract idea into a practical application under step 2A prong two.  Limitations that may indicate whether a judicial exception has been integrated into a practical application include improvements to another technology or technical field, improvements to the functioning of the 5  “The “selecting…” and “displaying…” limitations recite data gathering and data output.  Data gathering and data output is insignificant extra-solution activity.  Merely adding insignificant extra-solution activity to an abstract idea does not integrate the abstract idea into a practical application.6
The claims also do not recite additional elements that provide significantly more than the abstract idea under step 2B.  The federal courts identified certain computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner.7  Such computer functions include “storing and retrieving information in memory” and “receiving or transmitting data over a network.”8  The “displaying…” and “selecting…” limitations previously identified as data gathering and data output in step 2A prong two also describe the conventional computer functions of “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  The limitations do not add significantly more than the abstract idea.  It is noted that the claims do not recite any structure or technological components for performing the claimed process.
Finally, even when considered as an ordered combination, the claims do not contain any inventive concept or provide significantly more in order to transform the abstract idea recited in the claim into a patent-eligible application.  Therefore, the claims are not patent-eligible.
With respect to claims 3-9: The dependent claims are not patent-eligible under 35 U.S.C. §101 because the limitations describe the abstract idea and/or do not recite additional elements that integrate the abstract idea into practical application or provide significantly more than the abstract idea under the Office’s current guidance.
		(a)	Claim 3: The following limitations describe the abstract idea identified in the independent claim:
wherein a method for generating the workflow comprises: building a three-layer structure model of user-role-permission that comprises: 
a role layer comprising the one or more roles for each of the one or more departments, wherein an approval operation subject in a workflow is a role; 
2a permission layer comprising one or more permissions required in the execution of the workflow, wherein the one or more permissions are directly granted to the role; and 
a user layer, wherein a user is configured to determine an approval task in the workflow through the related one or more roles, and to perform an approval operation via the one or more permissions of the related one or more roles; 
using the three-layer structure model to control the workflow, wherein an approval process comprises: initiating the approval process by a start node; 
granting one or more permissions to the approval role by at least one approval node; and ending the approval process is-by an end nod

Therefore, the claim recites an abstract idea and is not patent-eligible.
	(b)	Claim 4: The “wherein only a role having a permission to initiate a workflow can initiate, request or submit the workflow as a submission role” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(c)	Claim 5: The “wherein a role of the one or more roles for each of the one or more departments is authorized according to work content of the role” limitation 
	(d)	Claim 6: The “wherein a name of the role is unique under a department, a number of the role is unique in a system” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(e)	Claim 7: The “wherein during cross-department transfer of the user, the user’s relation to the role in the original department is canceled, and the user is related to a role in a new department” limitation further describes the abstract idea identified in the independent claim.  Thus, the claim recites an abstract idea and is not patent-eligible under the abstract idea.
	(f)	Claim 8: The “wherein the user is configured to determine one or more permissions through its relation to the one or more roles, and one employee is configured to correspond 
	(g)	Claim 9: The claim does not recite additional elements that integrate the abstract idea into a practical application.  The “wherein the displaying of the at least one candidate department comprises a list, an organization structure tree diagram, or an organization structure architecture diagram.” limitation describes the “displaying…” limitation recited in claim 1.  Examiner maintains the “displaying…” limitation recites data output.  Data gathering and data output is insignificant extra-solution activity.  

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Pub. No. US 2003/0220824 A1) in view of Morris et al. (Pub. No. US 2009/0249187 A1) and in further view of Akita (Pub. No. US 2015/0121550 A1).
With respect to claims 1 and 10: Tseng discloses a method for setting up an approval role according to a department by an approval node in a workflow (See at least Paragraph 0001: “The present invention relates to an enterprise organization operational flow management system especially to an enterprise organization operational flow management system that manages a variety of application-approval operational flows.”), comprising: 
creating one or more departments and… (See at least Paragraph 0003: “In other words, in an enterprise organization management system all members (including members and guests) of an enterprise organization are divided into multiple groups under a hierarchic structure, wherein one member belongs to at least one group.  In all groups one or at least one member is defined as ‘leader.’  In addition, members of a group are not necessarily a person.  A group may also be a member of another group.”  See also Paragraph 0046: “In order to make the submission route control more precisely, it is recommended that a group management submodule (not shown) be provided in the submission management module 105.  The group management submodule defines the connections between respective applicants and their respective corresponding group or groups.  Such definition does not [only] ensure the correct submission routes of the application forms, but also makes it easy to correctly redefine the connection between one applicant and one group, when the connection thereof is changed.  The ‘groups’ as defined in the group management submodule shall comprise at least one applicant.”);
	[creating] one or more roles for each of the one or more departments in a system organization structure; setting a department supervisor role from the one or more roles in each of the one or more departments … wherein the department supervisor role in the at least one selected department is configured to serve as the approval role of said approval node (See at least Paragraph 0030: “The role management module 101 defines all the ‘roles’ of “applicants” (to be described in details hereinafter) in the application operations of an enterprise organization and contains these “roles” as its elements.  As illustrates in FIG. 1, roles in the application operations of the enterprise organization of FIG. 1 include: ordinary employee, purchasing manager, department manager, president etc.  In the embodiment of this invention, ‘roles’ of “applicants” are preferably defined according to functions and authorization in the applicants' processing of the application operations.  In other words, the ‘roles’ defined and managed in the role management module 101 are not necessarily the ‘positions’ or ‘job designations’ of members of an enterprise but are roles of members of the enterprise in the processing of application operations.  In practice, roles that may exist in all or most application operations are first defined and roles that may only exist in only some or even one application operation are also defined.  For example, in the operation of a leave form, the form may be [first] filled by an ‘ordinary employee,’ approved by a ‘department manager’ and submitted to ‘personnel manager’ for reference….  Other ‘roles’ may be defined in the role management module 101 according to the character of the enterprise organization where the enterprise organization operation flow management system of this invention is used.”  See also Paragraph 0032: “The applicant management module 102 defines and manages “applicants” who are allowed to operate in any step of the application operations of the enterprise organization.  In general, an ‘applicant’ is an officer, an employer or a member of an enterprise.  However, a group may also be an ‘applicant.’”  See also Paragraphs 0039 and 0053.).
wherein each role is independent which is not a group or class, each role of the one or more roles for each of the one or more departments is configured to be related to one user only during a same period, and the user is configured to be related to one or more roles (See at least Paragraph 0018: “[A] role management See also Paragraph 0031: “As a result, the ‘roles’ as defined in the role management module 101 are roles that process the respective steps of the application operations in an enterprise organization.  The ‘roles’ defined in the role management module 101 will include roles that exist in common in a plurality of application operations and roles that exist in only one or a few application operations.  The roles are defined in the role management module 101 may include: president, vice president, department manager, supervisor, personnel manager, ordinary employee, etc.”  Examiner submits the president, vice president, department manager, supervisor, personnel manager roles are “independent individuals rather than a group or class.”).  Furthermore, notwithstanding the preceding discussion, examiner submits the limitations recite non-functional descriptive material.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obviousness functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  The limitations merely describe the “roles” and add little, if anything, to the claimed steps.  The additional description of the “roles” does not functionally alter or impact the operative steps performed by the claimed invention in a manner that distinguishes it from the prior 
	Tseng does not teach the remaining limitations.  However, Morris discloses setting an approval node of a workflow…and the user is configured to perform an approval operation via the related one or more roles. (See at least Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, 430, and 435, and end node 440.  Each of the nodes performs one or more activities that facilitate the objective of workflow 400.  In addition, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such as workflow application 335 in FIG. 3.”  Examiner asserts the node 415 in workflow 400 is an approval node.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to define / edit workflows comprising various nodes as taught by Morris in Tseng’s invention.  As demonstrated by Morris, it is within the capabilities of one of ordinary skill in the art to include such features in Tseng’s invention with the predictable result of defining “all the operational steps or flows required in the application operations of an enterprise organization” as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	The references do not teach the remaining limitations.  However, Akita discloses displaying at least one candidate department … and selecting at least one department from the at least one candidate department (See at least Paragraph 0155: “As described above, the processing right data management server 10 according to the above described embodiment is the server with ERP operating thereon and configured to manage data regarding the processing right allocated to each organization (e.g., each user group or organization).  The server 10 includes the authority data DB 16 configured to store the authority data including the ID information capable of uniquely identifying the organization, the business process, and the processing right corresponding to the business process.  The server 10 provides the organization list screen 400 configured to display a list of organizations in response to the request from the user terminal 31 used by a user; receives the organization designated in the organization list screen 400 from the user terminal 31; identifies the authority data corresponding to the designated organization; provides the authority setting screen 1000 configured to display as a list the business process corresponding to the designated organization and the processing right related to each of the business process according to the identified authority data; receives the settings change information regarding the processing right, the settings of which have been changed on the authority setting screen 1000 from the user terminal 31; and updates the authority data according to the settings change information regarding the processing right.  Accordingly, the allocation of the processing as desired by the user can be realized by simple processing in the operation system (ERP system) for managing information regarding the processing right.”  See also Paragraph 0156: “Specifically, the user can allocate the processing right by selecting the organization from the screen (e.g., organization list screen 400) that displays a list of organizations, and operates the screen (e.g., authority setting screen 1000) that displays a list of business processes, which are displayed in response to selecting the organization, and corresponding processing right for each business process.  Accordingly, the allocation of the processing right can be realized as desired by the user by simple processing.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to display group(s) and allocate the processing right of a business process to the group(s) as taught by Akita in the combination of references.  As demonstrated by Akita, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of managing “who are allowed to operate in any step of the KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 9: The combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 1, wherein the displaying of the at least one candidate department comprises a list, an organization structure tree diagram, or an organization structure architecture diagram (See at least Akita Paragraph 0155: “As described above, the processing right data management server 10 according to the above described embodiment is the server with ERP operating thereon and configured to manage data regarding the processing right allocated to each organization (e.g., each user group or organization)….  The server 10 provides the organization list screen 400 configured to display a list of organizations in response to the request from the user terminal 31 used by a user....”  See also Paragraph 0159: “The organization list screen 400 of the above described embodiment includes the hierarchical display area of organization names 402 to display organization names hierarchically, and the detailed organization data display area 403 to display a list of detailed data of the individual hierarchically displayed organizations. 
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Morris in further view of Akita and in further view of Barkley (Patent Number 6,088,679).
With respect to claim 3: The combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 1, wherein a method for generating the workflow comprises: building a three-layer structure model of user-role-permission that comprises: a role layer comprising the one or more roles for each of the one or more departments, wherein an approval operation subject in a workflow is a role(See at least Tseng Paragraph 0018: “[A] role management module to define a plurality of ‘roles’ to represent applicants who are required to participate in the operation of electronic applications to be used in an enterprise organization, according to the function and authorization of said applicants in respective electronic applications, so that common roles in a plurality of electronic applications and special roles in particular electronic applications are included, and to provide definitions of connections among respective applicants, their accessible electronic applications and their corresponding roles in said electronic applications….”  See also Paragraph 0031: “As a result, the ‘roles’ as defined in the role management module 101 are roles that process the respective steps of the application operations in an enterprise organization.  The ‘roles’ defined in the role management module 101 will include roles that exist in common in a plurality of application operations and roles that exist in only one or a few application operations.  The roles are defined in the role management module 101 may include: president, vice president, department manager, supervisor, personnel manager, ordinary employee, etc.”  Examiner submits the 
	a user layer, wherein a user is configured to determine an approval task in the workflow through the related one or more role, and … determining, according to the user’s related one or more roles, the approval task to be processed (See at least Tseng Paragraph 0016: “[An] applicant management module to define a plurality of ‘applicants’ who are allowed access to said electronic applications….”  See also Paragraph 0033: “In the application management module 102 provided is a look-up table that defined the connections of an applicant with his/her name, title, password, operable applications (or connected application form, to be described in details hereinafter), his/her role(s) in that operable applications and other applicable information.”  See also Paragraph 0039: “As a result, in the flow management module 104, defined are steps of operations that are required to be operated by the ‘roles’ that are required to participate in the application operations.”  See also Paragraph 0053: “In, the enterprise organization operation flow management system of this invention, all the operation steps or flows required in the application operations of an enterprise organization are defined as components and the connections between a role and a step or flow are also defined.  Only when a step is connected to a role will the step be operated by [members] of the enterprise are defined as components.”);
	wherein an approval process comprises: initiating the approval process by a start node; granting one or more permissions the approval role by at least one approval node; ending the approval process by an end node (See at least Morris Paragraph 0063: “Workflow 400 includes start node 405, nodes 410, 415, 420, 425, one or more actors, such as a human being, machine, or application, may perform each of the activities represented by each of the nodes.”  See also Paragraph 0064: “By way of example to illustrate a workflow, the objective of workflow 400 may be to facilitate an equipment change request in response to a request from an employee outside of the IT department to change a piece of equipment, such as a desktop computer.  In this example, the activity associated with node 410 may be to send an e-mail to a supervisor in the IT department requesting the supervisor's approval of the desktop computer change request.  The activity associated with node 415 may be to decide whether to grant the change request based on the response of the IT supervisor.  If the IT supervisor grants the change request, an e-mail may be sent to the requesting employee notifying the employee of the approval at node 420.  On the other hand, if the IT supervisor denies the change request, an e-mail may be sent to the requesting employee notifying the employee of the denial at node 425.”  See also Paragraph 0065: “Workflow 400 may also be edited using a workflow application, such as workflow application 335 in FIG. 3.”  Examiner asserts the node 415 in workflow 400 is an approval node.  Examiner also relies on the same rationale for including Morris in the combination of references since the limitation describes elements recited in claim 1.).
	The references do not teach the remaining limitations.  However, Barkley discloses a permission layer comprising one or more permission required in the execution of the workflow, wherein the one or more permissions are directly granted to the role; and … to perform an approval operation via the one or more permissions of the related one or more roles; using the three-layer structure model to control the workflow … and performing an approval operation via the one or more permission of the related one or more roles by the user (See at least Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”  See also Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of defining the connections between a role and KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 4: The combination of Tseng, Morris, Akita, and Barkley references discloses the method for setting up the approval role according to claim 3, wherein only a role having the permission to initiate a workflow can initiate, request or submit the workflow as a submission role (See at least Barkley Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”  See also 
With respect to claim 5: Although the combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 1, the references do not explicitly teach the remaining limitations.  However, Barkley discloses wherein a role of the one or more roles for each of the one or more departments is authorized according to work content of the role. (See at least Column 6, Lines 23-29: “In an RBAC system, access to objects is managed at a level corresponding closely to the organization’s structure.  Each user is assigned one or more ‘roles,’ and each ‘role’ is assigned one or more ‘permissions’ that are authorized for users in that role….  Subjects 20, which can represent … individual users 26, who will normally be identified to the system through conventional identification process 28, are assigned to roles 30.  The subjects 20 can then perform operations 32 as assigned to the roles 30.  In this connection, ‘operations’ includes ‘permissions’ required to access objects within the protected system, such as stored documents, or to perform certain activities defined as part of the workflow.  The operations provided for each role correspond to the duties and responsibilities of the persons having that role in the organization.”  See also Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to assign permission to perform operations associated with a workflow activity to a role as taught by Barkley in the combination of references.  As demonstrated by Barkley, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of defining the connections between a role and operational steps as needed in Tseng at Paragraph 0053.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 6: Although the combination of Tseng, Morris, Akita, and Barkley references discloses the method of setting up the approval role according to claim 5, the references do not explicitly teach wherein a name of the role is unique under a department, a number of the role is unique in a system.  However, examiner asserts the above limitations recite non-functional descriptive material.  USPTO personnel need not give patentable weight to an additional instructional limitation absent a new and non-obviousness functional relationship between the limitation and the operative steps performed by the claimed invention.  MPEP §2111.05.  The limitations merely describe the “roles” and add little, if anything, to the claimed steps.  The additional description of the “roles” does not functionally alter or impact the operative steps performed by the claimed invention in a manner that distinguishes it from the prior art.  Therefore, it would have been obvious to a person having ordinary skill in the art to specify that “a name of the role is unique under the department, a 
With respect to claim 7: The combination of Tseng, Morris, Akita, and Barkley references discloses the method of setting up the approval role according to claim 5, wherein during cross-department transfer of the user, the user’s relation to the role in the original department is canceled, and the user is related to a role in a new department (See at least Barkley Column 9, Lines 19-24: “That is, by assigning the privilege to perform activities in the workflow system to roles rather than individuals, any individual assigned to an active role can perform the activity.  Changes in the duties and responsibilities simply require their reassignment to new roles, the workflow process is not affected.”  Examiner further relies on the same rationale for including Barkley in the combination of references since the limitation describes elements recited in claim 5.).
With respect to claim 8: The combination of Tseng, Morris, and Akita references discloses the method for setting up the approval role according to claim 3, wherein … one employee is configured to correspond to one user account, and one user account is configured to correspond to one employee (See at least Tseng Paragraph 0016: “[An] applicant management module to define a plurality of ‘applicants’ who are allowed access to said electronic applications….”  See also Paragraph 0033: “In the application management module 102 provided is a look-up table that defined the connections of an applicant with his/her name, title, password, operable applications (or connected application form, to be described in details hereinafter), his/her role(s) in that operable applications and other applicable information.”).
wherein the user is configured to determine one or more  permissions through its relation to the one or more roles (See at least Column 6, Lines 23-29: “In an RBAC system, access to objects is managed at a level corresponding closely to the organization’s structure.  Each user is assigned one or more ‘roles,’ and each ‘role’ is assigned one or more ‘permissions’ that are authorized for users in that role….  Subjects 20, which can represent … individual users 26, who will normally be identified to the system through conventional identification process 28, are assigned to roles 30.  The subjects 20 can then perform operations 32 as assigned to the roles 30.  In this connection, ‘operations’ includes ‘permissions’ required to access objects within the protected system, such as stored documents, or to perform certain activities defined as part of the workflow.  The operations provided for each role correspond to the duties and responsibilities of the persons having that role in the organization.”  See also Column 8, Lines 65-67 and Column 9, Lines 1-9: “The method for employment of RBAC for controlling the permission of individuals to carry out operations with a workflow process according to the invention thus requires (1) that the workflow be decomposed into sequential and parallel segments; (2) that roles be created corresponding to each activity within each segment; (3) that, for each activity within each segment, permission to perform the operations thereof be assigned to the corresponding roles; (4) that individuals be assigned to each role; (5) that the roles be activated; (6) that each permission be withdrawn as the operations are completed; and (7) that the roles be deactivated as the segments are completed.”).
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).

Additional Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(A)	Pulkeri (Pub. No. US 2015/0261400 A1) discloses “a partially generated process flow structure 300 created by a user in a processor implemented editor environment.  The partially generated flow structure comprises nodes 301 to 303 with interconnections there between. Nodes 301, 302 and 303 respectively comprise standardized node symbols representative of a start node, a process node and a decision node.”  Paragraph 0064.
	(B)	Levit (Patent No. US 9,189,772 B2) discloses “the reference system is configured with one or more roles that have permissions to execute all transactions in a scope of a planned verification….  Permission settings for the at least one role in the e-business system are compared with corresponding permission values in the reference data for the at least one role.  Based on comparing the permission settings, an 
	(C)	Swineford et al. (Pub. No. 2014/0029751 A1) discloses “the client 102 initiator submits a request to instantiate a new workflow process over the network 114 to the workflow services of the server 110.  The workflow services on the server 110 process that request and, assuming the workflow services verify the identity and permission of the client 102 initiator to initiate a workflow process, returns a workflow process key over the network to the client 102 initiator.  In some embodiments, the workflow services on the server 110 establish a record of the initiated workflow process in a data store….”  Paragraph 0022.
	(D)	Floyd et al. (Pub. No. 2018/0129997 A1) discloses approvals being determined by departments and user roles, in which the role with approval authority for an item is specified to one user, such as an administrator or a manager (see at least [0006]; [0024]; 0032]; [0036]).

Response to Arguments
Applicant’s arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claims are not “nature of information per se” but rather different elements specifically set up in a system to solve a technical problem in the art.
Examiner contends that the elements in the claims are representative merely processing data (such as identifying, selecting, displaying, etc.).  Examiner is not per se” in the context of 101 eligibility analysis, however, this would appear that Applicant is referring to “information (often referred to as "data per se")”, as this would be the closest concept in the MPEP of which Examiner is aware (see MPEP 2106.03, “Non-limiting examples of claims that are not directed to any of the statutory categories include: • Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.”).   There are no additional features in Applicant’s claims that would indicate “specifically set up in a system” since there are no structural elements involved and would appear to merely involve the “nature of the information per se” (as considered in the above context). 
Applicant also argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees. Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a), improvement needs to stem from additional elements). Applicant’s arguments focus on improvement to the abstract idea. Further, additional limitations beyond the abstract idea in the claims include no technical features with which to perform the abstract ideas}. Since the claims lack support these types of claim limitations, it is hard if not impossible to successfully argue an improvement on these possible technological elements. Further, the lack of additional limitations is not enough to qualify as “practical application” being recited in the claims along with the abstract idea.

As with the 103 remarks, Applicant refers to role titles (such as “sales manager”) being related to multiple users.  However, this example merely involves  a label applied to the role and does not indicate that multiple users with the same label necessarily have the exact same role.  The mere use of a particular label does not negate this.  For example, different “sales managers” could have different roles based on the nature and attributes of their roles.  Another example to demonstrate this is applicant’s reference to “department manager” (see 103 section below for further remarks regarding this topic).  Although multiple department managers may have the same role title/label based on the simple fact that they are each managers of a determent, their roles may be different because the departments in which they manage may have different functions, processes, rules, services, products, etc.  The mere fact that they share a role label does not inherently mean that they share the exact same role.  
	Regarding Applicant’s remarks drawn to “managing personal behaviors” (“management per se”, as described by Applicant), the description of the abstract idea 
II. Rejection of Claims under 35 U.S.C. §103
Tseng
 Applicant argues that the roles used in Tseng are not the same as the roles used in Applicant’s claims and represent the opposite of what Applicant is claiming (“…proposed claim 1 is directed to a method of setting up an approval role according to the department by an approval node, such as the approval role will be determined by the selected department, wherein once the department is determined, the supervisor role of the selected department will serve as the approval role… according to the disclosed invention in Tseng, the approval is conducted directly based on roles ("[w]hen an 'applicant' connected to the 'role' of 'department manager', the applicant will be required to 'approve' and to 'replay' the application form,"' ([paragraph 0041]) of Tseng), instead of going through a selected department first, while the supervisor role of the selected department is then being determined as the approval role.”).  It is unclear what distinction Applicant is attempting to make with these arguments and/or how the concepts are different.
Tseng, as explained above, has an approval role for each department.  Applicant appears to be stating that all roles in Tseng are non-unique or refer to groups.  the members role in the processing of the application.  In other words, the “role” of a user is not limited by the description of the job performed.  For example, this indicates that the role of “department manager” (authorizing authority) would not be the same for each department manager of each department, since they would have different authority for application approvals (as applications are submitted by department). All department managers do not necessarily have the same role simply because they share the same title.  This was addressed in the above rejection (see Tseng, at least [0030] and [0005]-[0007] for material regarding department managers and role distinctions).  Roles such as “department manager”, for example, are not limited to a role or class in Tseng (see 101 section above for further remarks regarding this topic).
In regards to Applicant’s remarks regarding “instead of going through a department first”, the process of Tseng discloses that the applications are submitted to the department manager of the applicant’s department first, which would indicate that each application is submitted by a department and would go through that department and be assigned to the authoritative role of that department.  Therefore, this argument is unclear, since each application is directed through a specific department.  Additionally, Applicant is not considering the combination of references, as Akita is further used for the steps regarding the setting of departments and authorities when processing an application.  Tseng was not solely relied upon for demonstrating these features.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Morris was not used to reject “an approval role will go through a selected department first”.
Morris
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Morris was not used to reject “an approval role will go through a selected department first”.
Applicant’s additional remarks are drawn toward the newly added claim material and are therefore moot in view of the new claim rejections, citations, and/or explanations, provided above.
Akita
Applicant’s remarks regarding Akita are unpersuasive for the same reasons as explained in the Tseng and Morris sections above.  
It is also noted that, contrary to Applicant’s remarks, the claims do not recite any specific type of user that submits an item for approval (internal or external), nor does it recite any specific type of item/data to be approved.  Additionally, for future reference, Examiner points out that, simply because Tseng discloses that the applicants “may include external” users does not negate the fact that Tseng also can use internal users.  In at least one version of the invention, the applicants are internal members of the 
Claim 2
Tseng does not limit the roles to “having a nature of a class” and does disclose independent roles that can be held by one person, as previously explained in the above “Tseng” section of these remarks and in the above rejection.
In regards to Applicant remarks regarding the non-functional descriptive material, Applicant appears to be reading additional material into the claims from the specification.  Whether or not a user has only one role and/or each role has only one user is not significantly tied to the process for selecting a department and/or supervisor.  The selection process for the department/supervisor would function in the same manner regardless of this material.  Applicants’ arguments appear to be drawn to the intended use of the claims, however, this non-functional material is not tied to the processing of the claimed invention.  It is also noted that, in addition to the non-functional descriptive material notice (NFD), the material was also rejected using the prior art.  The rejection did not solely rely on the fact that the material is NFD.
Miscellaneous Notes
The following Official Notice was withdrawn in view of the amended claim material:  The above references do not explicitly teach wherein the role belongs to a certain department.  However, Official Notice is taken that such technical features are old and well-known in the art.  For example, Daily et al. (Pub. No. 2009/0089291 A1) teaches “Existing methods only allow Groups to own a Role.”  Paragraph 0005.  Thus, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to define or specify roles that belong to a group or department. Although the material specifying this requirement was removed this notice may be relevant to future uses of that material.
Applicant has made multiple amendments using phrases such as “one or more” or “at least One”.  These phrases do not significantly alter the scope of the claimed invention, as long as the previous claim/rejections included one (or at least one) occurrence of an item (such as department, role, etc.).  If the previous version of the claim had one (or even multiple) occurrence sf an item, then simply specifying “one or more”/”at least one” does not affect the scope of the claimed invention or the application of the prior art, since both a single occurrence and multiple occurrences would be included in these phrases.  This is just one example, other minor language changes also lack a significant affect to the claims (“via”, “by a”, etc.).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393. The examiner can normally be reached M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) [hereinafter 2019 Revised Guidance].
        2 Id.
        3 See October 2019 Update: Subject Matter Eligibility Pages 7-8 [hereinafter October 2019 Update] (“Examples of claims that recite mental processes include: a claim to ‘collecting information, analyzing it, and displaying certain results of the collection and analysis’ … [and] a claim to collecting and comparing known information….”).  
        4 2019 Revised Guidance, supra note 1, at 52.
        5 Id. at 55.  
        6 Id.
        7 MPEP §2106.05(d)(II).  
        8 Id.